Citation Nr: 0109252	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability with arthritis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for left knee 
disability with arthritis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a rating in excess of 10 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
November 1984.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, and from an August 1999 rating decision 
by the VA RO in Indianapolis, Indiana.  Jurisdiction over the 
case was transferred from the Manila RO to the Indianapolis 
RO in February 1998.

The Board initially notes that a September 1996 VA 
Administrative Decision determined that the character of the 
veteran's discharge from service constituted a bar to VA 
benefits.  A May 1997 VA Administrative Decision, however, 
determined that clear and unmistakable error existed in the 
September 1996 decision, and effectively determined that the 
character of the veteran's discharge from service therefore 
did not constitute a bar to VA benefits.


REMAND

The Board notes that the veteran, in July 1997 and through 
his representative, expressed disagreement with a February 
1996 rating decision by the RO in Manila, Philippines which 
granted service connection for low back disability, and which 
assigned a 10 percent evaluation for that condition; the 
record reflects that the veteran was not notified of the 
February 1996 rating decision until May 1997.  The Board 
notes that while the veteran, in April 1998, withdrew a 
pending appeal with respect to the initial evaluation 
assigned his right and left knee disabilities, he has not 
done so with respect to his low back disability.  There is no 
indication that the veteran has been provided a Statement of 
the Case with respect to the issue of entitlement to a rating 
in excess of 10 percent for low back disability.  Therefore, 
this issue must be remanded for further development by the 
RO.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the veteran's right and left knee 
disabilities, the record reflects that the veteran was 
afforded a VA examination in July 1999.  While the examiner 
provided findings with respect to the veteran's range of 
bilateral knee motion, and noted the presence of pain on 
range of motion testing, the examiner did not adequately 
assess the functional loss due to pain.  Moreover, the 
examiner did not assess the extent of functional impairment 
during flare-ups or on repeated use, or the extent of 
functional impairment due to incoordination, weakness or 
excess fatigability.  Under the circumstances, the Board is 
of the opinion that another VA examination of the veteran is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to a rating in excess 
of 10 percent for low back 
disability.  The veteran and his 
representative should be clearly 
advised of the requirements to 
perfect an appeal with respect to 
the February 1996 rating decision.  
If the veteran thereafter submits a 
timely substantive appeal with 
respect to this issue, the RO should 
undertake any other indicated 
development.

2.  The RO should also contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
right and left knee disabilities.  
All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  
The extent of any right or left knee 
instability or subluxation should be 
noted.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain and to 
specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right and left 
knee disabilities on the veteran's 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.

5.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

6.  Then, the RO should readjudicate 
the issues of entitlement to 
increased ratings for right and left 
knee disabilities.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If 
appropriate, the RO should also 
readjudicate the claim for 
entitlement to a rating in excess of 
10 percent for low back disability.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


